Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1902   Page 1 of 55




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

      OPINION AND ORDER GRANTING IN PART PLAINTIFFS’
      MOTION FOR TEMPORARY RESTRAINING ORDER AS A
               PRELIMINARY INJUNCTION [44]

       This opinion marks the seventh time the Court has assessed the

constitutionality of continued detention of medically vulnerable

noncitizen civil detainees at the Calhoun County Correctional Facility

during the pendency of the COVID-19 pandemic. The legal issues before

the Court are narrow: whether four civil detainees face a high risk of
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20        PageID.1903    Page 2 of 55




irreparable injury from COVID-19, whether Defendants1 have shown

deliberate indifference to the medical needs of these Plaintiffs in crafting

and implementing their response to the pandemic, and whether the

public interest favors Plaintiffs’ release. So too is the relief requested:

Plaintiffs do not, at this time, seek sweeping injunctive relief that would

insert the Court into the day-to-day management of either U.S.

Immigration and Customs Enforcement (ICE) or the Michigan

Department of Corrections (MDOC); instead, Plaintiffs request the

immediate release of four individuals currently detained at the Calhoun

County Correctional Facility. Because the Court finds that Plaintiffs

Alhami and Cardona Ramirez have shown a high risk of irreparable

injury absent relief, a likelihood of success on the merits, and that the

public interest favors their release, the Court grants a preliminary

injunction ordering their immediate release. The Court orders

supplemental briefing with respect to Plaintiffs Rodriguez Salabarria




      1  The individuals bringing this action are Petitioners for purposes of habeas
relief and Plaintiffs for purposes of injunctive and declaratory relief. Those against
whom the action is brought are Respondents for purposes of habeas relief and
Defendants for purposes of injunctive and declaratory relief. For simplicity, the terms
Plaintiffs and Defendants will be used throughout. (ECF No. 43, PageID.918.)

                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20        PageID.1904    Page 3 of 55




and Rosales Borboa’s health conditions. The Court denies Plaintiffs’

requests for additional relief not initially requested in Plaintiffs’ motion.

FACTUAL BACKGROUND

      Qaid Alhalmi

      Plaintiff Qaid Alhalmi is a fifty-four-year-old2 Yemeni citizen. (ECF

No. 44, PageID.1022.) He was admitted to the United States on a B-2

nonimmigrant visitor visa on July 27, 1995. On July 8, 1999, after an

unsuccessful request for asylum, the Immigration and Naturalization

Service (INS), the predecessor to the Department of Homeland Security,

initiated removal proceedings against Alhalmi, charging him as

removable from the country as a nonimmigrant overstay. (Id.) He has

been detained at the Calhoun County Correctional Facility since

September 17, 2019 based on a finding that Alhalmi faced a significant

likelihood of removal in the reasonably foreseeable future. (ECF No. 52-

1, PageID.1547.) Alhalmi suffers from Type 2 diabetes, for which he takes

a daily oral medication to control blood sugar and which requires a four-




      2 Defendants allege that Plaintiff Alhalmi is fifty-eight-years-old. (ECF No. 52-
1, PageID.1545).

                                          3
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1905   Page 4 of 55




times-daily blood sugar test to determine if insulin is needed. (ECF No.

57, PageID.1670.)

      Tomas Cardona Ramirez

      Plaintiff Tomas Cardona Ramirez is a thirty-seven-year-old citizen

of Guatemala. (ECF No. 52, PageID.1515.) He was detained by ICE

officers on January 31, 2020, and was charged on February 5, 2020, for

being present in the United States without having been admitted or

paroled. (ECF No. 52-2, PageID.1552.) Cardona Ramirez suffers from

Type 1 diabetes, hypertension, and hyperlipidemia, each of which

requires daily medications to control. (ECF No. 57, PageID.1670.)

      Damary Rodriguez Salabarria

      Plaintiff Damary Rodriguez Salabarria is a forty-six-year-old

citizen of Cuba. (ECF No. 52, PageID.1516.) She was detained in Texas

by U.S. Border Patrol on August 1, 2019. (ECF No. 52-4, PageID.1563.)

On August 10, 2019, Plaintiff Rodriguez Salabarria was transferred due

to a housing shortage in Texas to the Calhoun County Correctional

Facility. (Id.) She suffers from hypertension, chronic gastritis, a peptic

ulcer, and gastroesophageal reflux, for which she takes a daily

medication for each. (ECF No. 44, PageID.1023.) Her medical records


                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20    PageID.1906   Page 5 of 55




show a recent diagnosis of chronic localized mucocutaneous candidiasis,

which the Court understands to be a yeast infection. (ECF No. 57,

PageID.1675.) Additionally, Plaintiff Rodriguez Salabarria has a history

of   hospitalizations    for   acute    pancreatitis,     an   appendectomy,

cholecystectomy, and kidney infections. (Id.)

      Emanuel Rosales Borboa

      Plaintiff Emanuel Rosales Borboa is a thirty-five-year-old citizen of

Mexico. (ECF No. 52, PageID.1516.) On June 24, 2014, Rosales Borboa

applied for—and on December 16, 2014, U.S. Citizenship and

Immigraiton Services denied him—Deferred Action for Childhood

Arrivals status. (ECF No. 52-5, PageID.1568.) Although he was initially

released on bond on May 15, 2017 after United States Border Patrol

initiated removal proceedings on April 27, 2017 (id. at PageID.1568–

1569), Rosales Borboa was subsequently arrested by the Detroit Police

Department and has been in ICE custody at the Calhoun County

Correctional Facility since March 10, 2020. (Id. at PageID.1569.) Rosales

Borboa suffers from asthma, for which he was hospitalized for two days

approximately ten years ago. (ECF No. 44, PageID.1023.) At various

times, the frequency of which the parties contest, Rosales Borboa has


                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1907    Page 6 of 55




required the use of an inhaler and steroids to control his asthma. (Id. at

PageID.1024; ECF No. 64, PageID.1812.)



      Defendants

      Plaintiffs bring suit against Rebecca Adducci, in her official

capacity as Detroit District Director of U.S. Immigration & Customs

Enforcement; Matthew T. Albence, in his official capacity as Deputy

Director and Senior Official Performing the Duties of the Director of the

U.S. Immigration & Customs Enforcement; Chad Wolf, in his official

capacity as Acting Secretary, U.S. Department of Homeland Security;

William P. Barr, in his official capacity as Attorney General, U.S.

Department of Justice; and U.S. Immigration and Customs Enforcement.

(ECF No. 43.)

PROCEDURAL HISTORY

      On March 30, 2020, Petitioner Janet Malam filed an Emergency

Petition for Writ of Habeas Corpus.3 (ECF No. 1.) On April 3, 2020, the

Court allowed Plaintiff-Intervenors Amer Toma and Ruby Briselda


      3 The Court subsequently granted Petitioner Malam’s motion for a temporary
restraining order (ECF No. 23), which the Court then converted into a preliminary
injunction. (ECF No. 33.)

                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1908   Page 7 of 55




Escobar to intervene. On April 5, 2020, Plaintiffs Toma and Escobar filed

an Emergency Petition for Habeas Corpus and Complaint for Injunctive

Relief. (ECF No. 17.) On April 26, fifteen named Plaintiffs filed an

amended class action complaint. (ECF No. 43.)

      Plaintiffs’ proposed class consists of “all noncitizens who are

detained in ICE custody at Calhoun.” (Id. at PageID.994.) The putative

class seeks declaratory relief that continued detention under current

conditions at the Calhoun County Correctional Facility constitutes

impermissible punishment under the Fifth Amendment. (Id. at

PageID.999.) Named Plaintiffs additionally seek injunctive relief. (Id.)

      Plaintiffs also seek certification of a subclass of “medically

vulnerable individuals,” defined as “all noncitizens who are detained in

ICE custody in the Calhoun County Correctional Center, and who have

one or more risk factors placing them at heightened risk of severe illness

or death if exposed to COVID-19.” (Id. at PageID.994 –995). The subclass

seeks habeas relief and declaratory relief that continued confinement at

the Calhoun County Correctional Facility constitutes impermissible

punishment and cannot guarantee reasonable safety for medically

vulnerable detainees. (Id. at PageID.1000.) Named Plaintiffs Alhalmi,


                                      7
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20       PageID.1909    Page 8 of 55




Cardona Ramirez, Escobar, Medina Euceda, Rodriguez Salabarria,

Rosales Borboa, Toma, and Zhang additionally seek injunctive relief on

this claim. (Id.)

      Also on April 26, 2020, six named Plaintiffs filed an emergency

motion for a temporary restraining order. (ECF No. 44.) Four of these six

Plaintiffs—Qaid Alhalmi, Tomas Cardona Ramirez, Damary Rodriguez

Salabarria, and Emanuel Rosales Borboa—claim that because of their

age and/or underlying medical conditions, their continued civil detention

violates their Fifth Amendment rights by exposing them to a substantial

risk of serious illness and death related to COVID-19. Accordingly, these

Plaintiffs seek a temporary restraining order requiring their immediate

release from confinement. (Id. at PageID.1043.) Two Plaintiffs— Julio

Fernando Medina Euceda4 and Min Dan Zhang5—seek alternative forms



      4 In their May 5, 2020 reply brief, Plaintiffs informed the Court that Plaintiff
Medina Euceda has been transferred to a detention center in Louisiana and is
scheduled to be removed on May 11, 2020. (ECF No. 57, PageID.1670.) Plaintiffs
argue that “the Court should order Defendants to provide the information as to what
steps Defendants took and plan to take to prevent infection (a) during the transfer;
(b) once Mr. Medina Euceda arrived in Louisiana; and (c) during removal.” (Id.)
      5 In their May 5, 2020 reply brief, Plaintiffs informed the Court that Plaintiff
Zhang “is no longer pursuing immediate release.” (ECF No. 57, PageID.1667.)
Instead, Plaintiffs request that “the Court order that, within the next twenty-four
hours, Ms. Zhang be tested for COVID-19 and seen by a physician.” (Id.)

                                          8
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1910   Page 9 of 55




of relief. Defendants responded on April 29, 2020 (ECF No. 52), and

Plaintiffs replied on May 5, 2020. (ECF No. 57.) The Court granted

Defendants leave to file a sur-reply, which Defendants filed on May 6,

2020. (ECF No. 64.) On May 7, 2020, the Court held a hearing by video

teleconference and heard oral argument on Plaintiffs’ motion.

      For the reasons stated below, the Court grants a preliminary

injunction requiring Plaintiffs Alhami and Cardona Ramirez’ immediate

release from detention for the duration of the COVID-19 State of

Emergency in Michigan or until further Court order. The Court orders

supplemental briefing with respect to Plaintiffs Rodriguez Salabarria

and Rosales Borboa’s health conditions and the applicability of a

punishment standard to Plaintiffs’ claims. The Court denies Plaintiffs’

motion with respect to their requests for additional relief.

LAW AND ANALYSIS

      I.    Jurisdiction

      In its April 6, 2020 Opinion and Order, the Court found that it had

jurisdiction pursuant to 28 U.S.C. § 2441. (ECF No. 23, PageID.535.) In

the alternative, the Court found that it had jurisdiction pursuant to 28

U.S.C. § 1331. (Id. at PageID.536.) The Court held that sovereign


                                      9
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1911   Page 10 of 55




 immunity did not apply (id. at PageID.544) and that no other statute

 deprived the Court of jurisdiction. (Id. at PageID.547.) Plaintiffs’ current

 motion presents the same jurisdictional questions; Defendants raise no

 new jurisdictional arguments. With respect to jurisdiction, the Court

 adopts its April 6, 2020 Opinion and Order in full.

       II.   Legal Standard

       Plaintiffs seek a temporary restraining order. (ECF No. 54.)

 Nonetheless, Plaintiffs gave notice to Defendants and did not seek a

 ruling before Defendants could respond. A temporary restraining order

 (TRO), which can be issued without notice to the adverse party, is meant

 to preserve the status quo until a court can make a reasoned resolution

 of a dispute. Fed. R. Civ. P. 65(b)(1); Procter & Gamble Co. v. Bankers

 Trust Co., 78 F.3d 219, 226 (6th Cir. 1996). Here, because the Defendants

 are on notice and the Court allowed time for extensive briefing and heard

 oral argument on Plaintiffs’ motion, the Court will treat the motion as

 one for a preliminary injunction rather than for a temporary restraining

 order. See Perez-Perez v. Adducci, No. 20-10833, 2020 WL 2305276, at *3

 (E.D. Mich. May 9, 2020) (doing the same).




                                      10
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1912   Page 11 of 55




       “Preliminary injunctions are extraordinary and drastic remedies []

 never awarded as of right.” Am. Civil Liberties Union Fund of Michigan

 v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). In determining

 whether to grant such an order, courts evaluate four factors: 1) whether

 the movant has a strong likelihood of success on the merits; 2) whether

 the movant would suffer irreparable injury absent an injunction; 3)

 whether granting the injunction would cause substantial harm to others;

 and 4) whether the public interest would be served by granting the

 injunction. Northeast Ohio Coal. for Homeless and Serv. Emps. Intern.

 Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). These

 four factors “are not prerequisites that must be met, but are interrelated

 considerations that must be balanced together. For example, the

 probability of success that must be demonstrated is inversely

 proportional to the amount of irreparable injury the movants will suffer

 absent the stay.” Id. (internal quotations omitted).

       III. Application

       Because the Court finds that Plaintiffs Alhami and Cardona

 Ramirez have shown a high risk of irreparable injury absent relief, a

 likelihood of success on the merits, and that the public interest favors


                                      11
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1913   Page 12 of 55




 their release, the Court grants in part Plaintiffs’ motion. The Court

 orders supplemental briefing with respect to Plaintiffs Rodriguez

 Salabarria and Rosales Borboa’s health conditions and the applicability

 of a punishment standard to Plaintiffs’ claims. The Court denies

 Plaintiffs’ new requests for additional relief not contained within

 Plaintiffs’ motion.

          A. Likelihood of Irreparable Injury

       Plaintiffs Alhalmi and Cardona Ramirez are likely to experience

 irreparable injury absent an injunction, both in the form of loss of health

 or life and in the form of an invasion of their constitutional rights. See

 Fofana v. Albence, Case No. 20-10869, 2020 WL 1873307, at *10 (E.D.

 Mich. Apr. 15, 2020) (citing Thakkur v. Doll, No. 1:20-cv-480, 2020 WL

 1671563, at *8 (M.D. Pa. Mar. 31, 2020)) (“There can be no injury more

 irreparable than lasting illness or death.”); see also Obama for Am. v.

 Husted, 697 F.3d 423, 436 (6th Cir. 2012) (“When constitutional rights

 are threatened or impaired, irreparable injury is presumed.”)

       1. Loss of Health or Life from COVID-19

       In five prior opinions in this case, the Court has held that although

 there was then no current COVID-19 outbreak at the Calhoun County


                                      12
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1914   Page 13 of 55




 Correctional Facility, noncitizen civil detainees nonetheless face a high

 risk of infection from COVID-19 in the coming weeks, months, and

 possibly years. (See ECF Nos. 23 (granting Petitioner Malam TRO), 29

 (granting Plaintiff Toma TRO), 33 (converting Malam TRO into

 preliminary injunction), 41 (converting Toma TRO into preliminary

 injunction)); Zaya v. Adducci, Case No. 20-10921, 2020 WL 1903172 (E.D.

 Mich. Apr. 18, 2020) (granting Petitioner Zaya TRO). Evaluating the

 significant body of public health, medical, and other evidence on the

 record regarding the pandemic, the Court concluded that “in the face of a

 deadly pandemic with no vaccine, no cure, limited testing capacity, and

 the ability to spread quickly through asymptomatic human vectors, a

 ‘generalized risk’ is a ‘substantial risk’ of catching the COVID-19 virus

 for any group of human beings in highly confined conditions, such as

 [Plaintiffs] within the CCCF facility.” (ECF No. 23, PageID.559.)

       On May 11, 2020, counsel for Defendants informed the Court by

 email that one detainee at the Calhoun County Correctional Facility has

 tested positive for COVID-19. According to counsel, the detainee was

 quarantined at intake and was isolated when he became symptomatic.

 For Plaintiffs, the emergence of COVID-19 at the Calhoun County


                                      13
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1915   Page 14 of 55




 Correctional Facility transforms a generalized yet substantial risk into a

 specific and immediate risk.

       The rapid rise in COVID-19 cases within ICE detention centers

 since the Court first ruled on this issue further demonstrates the risk to

 Plaintiffs: on April 4, 2020, ICE had confirmed thirteen cases of COVID-

 19 among immigration detainees and seven cases among detention center

 employees (ECF No. 23, PageID.553); despite precautionary measures,

 as of May 12, 2020, 881 immigration detainees have tested positive (of

 1,736 tested detainees), while ICE has confirmed forty-two cases of

 COVID-19 among detention center employees. ICE Guidance on COVID-

 19,      U.S.      Immigration        and       Customs        Enforcement,

 https://www.ice.gov/coronavirus (updated May 12, 2020 at 5:40pm). This

 exponential growth represents a doubling rate of approximately six days.

       The number of COVID-19 cases in detention facilities nationwide

 further highlights the stark reality that communal confinement, even

 with the precautions Defendants have employed, creates a significant

 risk of COVID-19 infection. Although the serious outbreak at the Cook

 County Jail—quickly recognized as the then single greatest source of

 COVID-19 infections in the United States, see Timothy Williams &


                                      14
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1916    Page 15 of 55




 Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus Spreads

 Behind        Bars,        NY        Times        (Apr.         8,       2020),

 nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html—

 does not directly increase the risk to Petitioner, it shows how a pandemic

 can sweep into communal detention environments despite precautionary

 measures being taken prior to any confirmed cases. See Sheriff Dart

 Expands Precautionary Measures for COVID-19 at Cook County

 Department of Corrections, Cook County Sheriff’s Office (Mar. 12, 2020),

 https://www.cookcountysheriff.org/sheriff-dart-expands-precautionary-

 measures-for-covid-19-at-cook-county-department-of-corrections (noting

 significant precautionary measures similar to those at Calhoun County

 Correctional Facility); Update on Efforts to Reduce Population at Cook

 County Jail and Ongoing Precautions to Prevent COVID-19, Cook County

 Sheriff’s             Office          (Mar.               18,            2020),

 https://www.cookcountysheriff.org/update-on-efforts-to-reduce-

 population-at-cook-county-jail-and-ongoing-precautions-to-prevent-

 covid-19 (noting expansion of precautionary measures). Despite

 precautionary measures, cases of COVID-19 among inmates in the Cook

 County Jail exploded from two to 167 in eight days. (ECF No. 29,


                                      15
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1917   Page 16 of 55




 PageID.635.) Likewise, on April 1, 2020, the Rikers Island jail complex’s

 chief physician acknowledged that “infections are soaring” despite the

 facility’s “following Centers for Disease Control and Prevention

 guidelines and having moved mountains to protect our patients.”

 Miranda Bryant, Coronavirus Spread at Rikers is a ‘Public Health

 Disaster’, Says Jail’s Top Doctor, The Guardian (Apr. 1, 2020),

 https://www.theguardian.com/us-news/2020/apr/01/rikers-

 islandjailcoronavirus-public-health-disaster.     As    of   mid-April,    the

 nationwide curve of COVID-19 infections among Federal Bureau of

 Prison inmates showed no sign of flattening, again despite significant

 precautionary measures. See Walter Pavlo, Federal Bureau of Prisons

 Institutions Not Showing Any Signs of “Flattening Curve,” Forbes (Apr.

 15, 2020), https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-

 bureauofprisons-institutions-not-showing-any-signs-

 offlatteningcurve/#46f2999f54dd.

       The Court commends Defendants for taking what precautions they

 have, but the record before the Court indicates that at the Calhoun

 County Correctional Facility, precautionary measures may exist as policy

 only. Plaintiffs submit the declaration of Dr. Homer Venters, a physician,


                                      16
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1918   Page 17 of 55




 internist and epidemiologist with over a decade of experience in

 providing, improving, and leading health services for incarcerated

 people. (ECF No. 44-4.) Dr. Venters, having reviewed the declarations of

 Plaintiffs’ attorneys, finds that Plaintiffs’ experiences at the Calhoun

 County Correctional Facility show that adequate social distancing

 remains impossible, access to sanitation and personal protective

 equipment is scarce, rules regarding the use of masks for staff are lax or

 nonexistent, and ICE and MDOC are testing neither asymptomatic

 detainees nor all detainees who present with symptoms. (ECF No. 44-4,

 PageID.1092–1094.) The widespread lack of testing is of particular

 concern given that COVID-19 can spread through asymptomatic

 transmission. Of the 3,277 inmates who tested positive for COVID-19 in

 Arkansas, North Carolina, Ohio, and Virginia, ninety-six percent were

 asymptomatic. Linda So & Grant Smith, In Four U.S. State Prisons,

 Nearly 3,300 Inmates Test Positive for Coronavirus -- 96% Without

 Symptoms, Reuters (Apr. 25, 2020), https://www.reuters.com/article/us-

 healthcoronavirus-prisons-testing-in/in-four-u-s-state-prisons-nearly-

 3300-inmates-test-positive-for-coronavirus-96-without-

 symptomsidUSKCN2270RX. The Calhoun County Correctional Facility’s


                                      17
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1919   Page 18 of 55




 s failure to successfully implement even general precautionary measures

 increases the risk of COVID-19 infection to all Plaintiffs.

       For Plaintiffs Alhalmi and Cardona Ramirez, this high risk of

 infection constitutes a high risk of irreparable injury in the form of loss

 of health or life absent injunctive relief. For Plaintiffs Rosales Borboa and

 Rodriguez Salabarria, the Court orders supplemental briefing on their

 underlying health conditions.

       Plaintiffs Alhalmi and Cardona Ramirez

       Alhalmi suffers from Type 2 diabetes, for which he takes a daily

 oral medication to control blood sugar and a four-times-daily blood sugar

 test to determine if he needs insulin. (ECF No. 57, PageID.1670.)

 Cardona Ramirez suffers from Type 1 diabetes, hypertension, and

 hyperlipidemia, each of which requires daily medications to control. (ECF

 No. 57, PageID.1670.) The CDC recognizes diabetes as a risk factor that

 increases risk of serious complications from COVID-19, including death.

 See Groups at Higher Risk for Severe Illness, Centers for Disease Control

 and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html (last reviewed Apr. 17, 2020). Dr.

 Venters concludes that both Plaintiffs Alhalmi and Cardona Ramirez are


                                      18
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1920   Page 19 of 55




 at “a high risk of severe illness or death if [they contract] COVID-19.”

 (ECF No. 44-1, PageID.1091–1092.) Defendants do not contest that

 Plaintiffs Alhalmi and Cardona Ramirez have established that their pre-

 existing medical conditions place them at a serious risk of substantial

 harm from COVID-19. (ECF No. 52, PageID.1529 (arguing only that

 Plaintiffs “Euceda, Salabarria, Borboa, and Zhang fail to establish they

 have a substantial risk of serious harm from exposure to COVID-19”).)

       The Court concludes that because of their diabetes, both Plaintiffs

 Alhalmi and Cardona Ramirez are at sufficiently heightened risk of

 severe complication from COVID-19 such that a high risk of exposure

 translates into high risk of irreparable injury. Because Plaintiff Alhami’s

 diabetes is sufficient to find that a high risk of COVID-19 infection

 constitutes a high risk of irreparable injury in the form of severe illness

 or death, the Court need not address the extent to which Alhalmi’s age

 further increases the risk of irreparable injury.

       Plaintiff Rodriguez Salabarria

       Plaintiff Rodriguez Salabarria suffers from hypertension, chronic

 gastritis, a peptic ulcer, and gastroesophageal reflux, for which she takes

 a daily medication for each. (ECF No. 44, PageID.1023.) Her medical


                                      19
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1921    Page 20 of 55




 records show a recent diagnosis of chronic localized mucocutaneous

 candidiasis (CMC). (ECF No. 57, PageID.1675.) Additionally, she has a

 history of hospitalizations for acute pancreatitis, an appendectomy,

 cholecystectomy, and kidney infections. (Id.) Dr. Venters, upon reviewing

 Plaintiff’s medical records, concluded that she is “at elevated risk of

 serious illness or death from COVID-19 based on the CDC guidelines.”

 (ECF No. 57-2, PageID.1695.) In particular, Dr. Venters found that “the

 CDC has identified both hypertension and conditions that can cause a

 person to be immunocompromised to put a person at higher risk of illness

 severity and outcomes from COVID-19.” (Id. at PageID.1694.)

       The record does not support a finding that Plaintiff’s chronic

 gastritis,   peptic    ulcer,   gastroesophageal       reflux,      history   of

 hospitalizations, or CMC increase her risk of severe complications from

 COVID-19. Dr. Venters, without citation to CDC guidance or any other

 medical study, broadly concluded that Plaintiff Salabarria’s “medical

 conditions place her at a high risk of severe illness or death if she

 contracts COVID-19.” (ECF No. 44-4, PageID.1092.) In his supplemental

 declaration, Dr. Venters pointed only to Plaintiff’s hypertension and

 CMC as being risk factors: “the CDC has identified both hypertension


                                      20
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1922   Page 21 of 55




 and conditions that can cause a person to be immunocompromised to put

 a person at higher risk of illness severity and outcomes from COVID-19.”

 (ECF No. 57-2, PageID.1694.) Absent guidance from the CDC or another

 public health source that chronic gastritis, peptic ulcer, gastroesophageal

 reflux, and a history of hospitalizations constitute risk factors, Plaintiffs

 must provide more than this conclusory statement that Plaintiff

 Rodriguez Salabarria is at increased risk from these conditions.

       With respect to Plaintiff’s CMC, Dr. Venters declared that “CMC

 involves an abnormal, localized reaction of immune cells and requires

 evaluation for an underlying problem with the immune system that may

 be more widespread.” (ECF No. 57-2, PageID.1694.) Dr. Venters’

 conditional language—that an evaluation may show a more widespread

 problem with the immune system—does not support a finding that

 Plaintiff is immunocompromised.

       Accordingly, the Court will assess whether Plaintiff’s hypertension

 increases her risk of severe complication from COVID-19 such that a high

 risk of exposure constitutes a high risk of irreparable injury.

       Defendants argue that the evidence does not show that Plaintiff’s

 hypertension increases her risk of serious complications from a COVID-


                                      21
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1923   Page 22 of 55




 19 infection. As Defendants note, the CDC recognizes “pulmonary

 hypertension,” but not general hypertension, as a “serious heart

 condition.” See Groups at Higher Risk for Severe Illness, Centers for

 Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/groups-at-higher-risk.html (last reviewed

 Apr. 17, 2020). At best, evidence regarding non-pulmonary hypertension

 is unclear. In another publication, the CDC has referred to general

 hypertension as a risk factor. See Preliminary Estimates of the Prevalence

 of Selected Underlying Health Conditions Among Patients with

 Coronavirus Disease 2019 — United States, February 12–March 28, 2020,

 Centers    for   Disease   Control    and   Prevention     (Apr.    3,   2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm. On May 9,

 2020, the Honorable David M. Lawson held that non-pulmonary

 hypertension constituted a risk-factor for severe negative outcomes from

 COVID-19. Perez-Perez, 2020 WL 2305276, at *8. But on a March 27,

 Georgina Peacock, the lead of the CDC’s COVID-19 Response At-Risk

 Task Force, described the following with respect to hypertension: “We do

 have observational knowledge that there is an increased risk with

 hypertension, but we don’t know whether having hypertension alone does


                                      22
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20     PageID.1924      Page 23 of 55




 increase that risk for severe illness from COVID-19 . . . We are working

 to understand whether hypertension is an independent risk factor.”

 Caralyn Davis, CDC: Protect Staff With Underlying Conditions Against

 COVID-19,         iAdvance       Senior         Care     (Apr.      7,        2020),

 https://www.iadvanceseniorcare.com/cdc-protect-staff-with-underlying-

 conditions-against-covid-19/.

       The Court cannot conclude, based on the record, that Plaintiff

 Rodriguez Salabarria’s hypertension increases her risk of severe

 complications such that a high risk of exposure to COVID-19 constitutes

 a high risk of irreparable injury absent an injunction. Nonetheless, the

 Court is concerned about the public health data suggesting that

 hypertension is the single most frequent comorbidity6 for patients

 hospitalized     from    COVID-19.        See    Hospitalization      Rates     and

 Characteristics of Patients Hospitalized with Laboratory-Confirmed

 Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 2020,


       6 At oral argument, counsel for Defendants argued that “comorbidity” in this
 instance referred not to the simultaneous presence of COVID-19 and hypertension,
 but rather to the presence of hypertension and another underlying health condition
 alongside COVID-19. The Court does not share Defendants’ understanding of this
 term, and it reads the medical evidence to show that for patients hospitalized with
 COVID-19, hypertension was the most frequently occurring underlying health
 condition, with or without any other underlying health conditions.


                                         23
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20    PageID.1925     Page 24 of 55




 Centers    for    Disease   Control   and   Prevention       (Apr.    17,   2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm                   (identifying

 hypertension as most common underlying condition in adult patients

 hospitalized from COVID-19); Safiya Richardson et al., Presenting

 Characteristics, Comorbidities, and Outcomes Among 5700 Patients

 Hospitalized With COVID-19 in the New York City Area, J. of the Am.

 Medical          Ass’n      (last     updated         Apr.      24,         2020),

 https://jamanetwork.com/journals/jama/articlepdf/2765184/jama_richar

 dson_2020_oi_200043.pdf (identifying same).

       Accordingly, the Court will order supplemental briefing on whether

 Plaintiff’s hypertension places her at increased risk of severe illness

 and/or death from a COVID-19 infection. The parties should focus their

 briefing on medical and scientific evidence released after March 27, 2020.

 The parties may also provide additional briefing on Plaintiff’s medical

 history and other underlying conditions.

       Plaintiff Rosales Borboa

       Plaintiff Rosales Borboa suffers from asthma, for which he was

 hospitalized for two days approximately ten years ago. (ECF No. 44,

 PageID.1023.) At various times, the frequency of which the parties


                                       24
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1926   Page 25 of 55




 contest, Rosales Borboa has required the use of an inhaler and steroids

 to control his asthma. (Id. at PageID.1024; ECF No. 64, PageID.1812.)

       The CDC explains that moderate to severe asthma increases the

 risk of severe illness and/or death from COVID-19. People with Moderate

 to Severe Asthma, Centers for Disease Control and Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/asthma.html (last updated Apr. 2, 2020). The parties

 disagree as to whether Plaintiff Rosales Borboa’s asthma is moderate to

 severe.

       Plaintiffs allege that “[t]o treat his asthma, Mr. Rosales Borboa was

 prescribed an Albuterol inhaler, which he used multiple times per week

 prior to his detention, and Prednisone, an immunosuppressant

 medication    used   to   treat   breathing   problems.”    (ECF     No.   57,

 PageID.1676.) According to Dr. Venters, “[t]he frequency with which

 [Plaintiff Rosales Borboa] relies on his inhaler, and the recent need for

 oral steroids indicates that his asthma is not well controlled.” (ECF No.

 57-2, PageID.1692.) Dr. Venters implies but does not conclude that

 asthma which is not well controlled is moderate to severe. (Id.)

 Defendants argue that “while detained for the last two months, he has


                                      25
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1927   Page 26 of 55




 not had any treatment for asthma, nor has he requested any.” (ECF No.

 64, PageID.1812.) Moreover, Defendants explain that “Borboa’s asthma,

 as he stated at intake, is situational when he plays sports or gets too

 warm.” (Id.)

       Critically, neither party provides a definition, medical or otherwise,

 of the phrase “moderate to severe.” The Court cannot apply traditional

 modes of statutory interpretation to discern the medical meaning of

 “moderate to severe,” and therefore the Court cannot make a finding with

 respect to the severity of Rosales Borboa’s asthma. Accordingly, the Court

 will order supplemental briefing on the meaning of “moderate to severe”

 and whether Plaintiff’s asthma qualifies as such. The parties may also

 address Plaintiff’s medical history and any other underlying health

 conditions.

       2. Violation of Constitutional Rights

       Plaintiffs Alhalmi and Cardona Ramirez have additionally shown a

 high risk of irreparable injury in the form of infringement on their Fifth

 Amendment rights. Plaintiffs argue that “because of their underlying

 medical conditions which make them especially susceptible to severe

 infection from COVID-19, [they] confront immediate danger in violation


                                      26
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1928   Page 27 of 55




 of their Due Process rights.” (ECF No. 44, PageID.1042.) The finding that

 a constitutional violation is likely is sufficient for a court to find

 irreparable harm. See also Obama for Am. v. Husted, 697 F.3d 423, 436

 (6th Cir. 2012) (“When constitutional rights are threatened or impaired,

 irreparable injury is presumed.”); Overstreet v. Lexington-Fayette Urban

 Cty. Gov., 305 F.3d 566, 578 (6th Cir. 2002) (citing Connection Distrib.

 Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998)); see also Rhinehart v. Scutt,

 408 F. App’x 510, 514 (6th Cir. 2018) (suggesting that allegations of

 “continuing violation of . . . Eighth Amendment rights" would trigger a

 finding of irreparable harm).

       Below, the Court finds Plaintiffs Alhalmi and Cardona Ramirez are

 likely to succeed on the merits of their Fifth Amendment claim.

 Accordingly, “no further showing of irreparable injury is necessary.”

 Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) (“When an alleged

 deprivation of a constitutional right is involved, most courts hold that no

 further showing of irreparable injury is necessary.”)

       Because the success of Plaintiffs’ Fifth Amendment claim hinges on

 the extent to which Plaintiffs’ underlying health conditions put them at

 increased risk of severe illness and/or death from COVID-19, the Court


                                      27
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1929   Page 28 of 55




 will determine whether Plaintiff Rodriguez Salabarria and Rosales

 Borboa have shown irreparable injury in the form of deprivation of their

 Fifth Amendment rights upon receiving the parties’ supplemental

 briefing.

       B. Likelihood of Success on the Merits

       Plaintiffs bring a claim for “Violation of Fifth Amendment Right to

 Substantive Due Process: Impermissible Punishment and Inability to

 Ensure Reasonable Safety For the Medically Vulnerable.” (ECF No. 43,

 PageID.1000.) Because the Court orders supplemental briefing with

 respect to Plaintiff Rodriguez Salabarria and Rosales Borboa’s health

 conditions, the Court will address the likelihood of success on the merits

 only with respect to Plaintiffs Alhalmi and Cardona Ramirez.

       1.    Legal Standard

       The Due Process Clause of the Fifth Amendment to the United

 States Constitution forbids the government from depriving a person of

 life, liberty, or property without due process of law. U.S. Const. amend.

 V. The protection applies to “all ‘persons’ within the United States,

 including [noncitizens], whether their presence here is lawful, unlawful,

 temporary, or permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001).


                                      28
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1930   Page 29 of 55




       a. Punishment or Deliberate Indifference

       Plaintiffs claim that their continued confinement violates their

 Fifth Amendment rights both as a form of “impermissible punishment”

 and for its “inability to ensure reasonable safety.” (ECF No. 43,

 PageID.1000.) In Bell v. Wolfish, the Supreme Court held that “under the

 Due Process Clause, a detainee may not be punished prior to an

 adjudication of guilt in accordance with due process of law.” 441 U.S. 520,

 535 (1979). The Court explained that “if a restriction or condition is not

 reasonably related to a legitimate goal–if it is arbitrary or purposeless—

 a court permissibly may infer that the purpose of the governmental

 action is punishment that may not constitutionally be inflicted upon

 detainees.” Id. at 539. In Helling v. McKinney, the Supreme Court held

 that the Eighth Amendment guarantees inmates “reasonable safety.” 509

 U.S. 25, 34 (1993). The Sixth Circuit has held that “pretrial detainees

 have a right to adequate medical treatment that is analogous to the

 Eighth Amendment rights of prisoners,” Watkins v. City of Battle Creek,

 273 F.3d 682, 685–86 (6th Cir. 2001), and, accordingly, this type of Fifth

 Amendment claim is analyzed “under the same rubric as Eighth

 Amendment claims brought by prisoners.” Villegas v. Metropolitan Gov’t,


                                      29
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1931   Page 30 of 55




 709 F.3d 563, 568 (6th Cir. 2013). Eighth Amendment claims require a

 showing of deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 835

 (1994).

       The Court has previously analyzed identical claims under only the

 deliberate indifference standard. In converting Petitioner Malam’s

 temporary restraining order into a preliminary injunction, the Court

 reasoned:

       The Eighth Circuit in Butler found that the deliberate
       indifference test, not the freedom from punishment test,
       applied to a plaintiff’s claim challenging the adequacy of
       precautionary measures to reduce the risk of infection: “The
       governmental duty to protect at issue in this case is not based
       on a pretrial detainee's right to be free from punishment but
       is grounded in principles of safety and general well-being.”
       465 F.3d at 344. The court cited to the Supreme Court in
       DeShaney v. Winnebago County Dept. of Soc. Serv., which
       held: [“][W]hen the State by the affirmative exercise of its
       power so restrains an individual's liberty that it renders him
       unable to care for himself, and at the same time fails to
       provide for his basic human needs—e.g., food, clothing,
       shelter, medical care, and reasonable safety—it transgresses
       the substantive limits on state action set by the Eighth
       Amendment and the Due Process Clause.[”] 489 U.S. 189, 200.
       The deliberate indifference standard applies in this case.

 (ECF No. 33, PageID.724–725.)



                                      30
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1932   Page 31 of 55




       Importantly, however, the Court also noted that because Petitioner

 Malam was likely to succeed on her deliberate indifference claim, “the

 Court need not determine whether the freedom from punishment

 standard also applies, and if it does, whether and to what extent it differs

 from the deliberate indifference standard.” (Id. at PageID.725.)

       For the same reasoning reproduced above, the Court will analyze

 Plaintiffs’ claim through the lens of deliberate indifference. However, the

 Court will order supplemental briefing on whether and to what extent a

 freedom from punishment standard applies to Plaintiffs’ claims

 independent of a deliberate indifference standard.

       b. Objective and Subjective Components

       Additionally, there remains an open question as to what the

 deliberate indifference standard requires Plaintiffs to show. In Villegas,

 the Sixth Circuit recognized that under Farmer v. Brennan, deliberate

 indifference requires a showing of an objective substantial risk of serious

 harm and a subjective culpable mental state. Villegas v. Metro. Gov’t, 709

 F.3d 563, 568 (6th Cir. 2013) (citing Harrison v. Ash, 539 F.3d 510, 518

 (6th Cir. 2008)). In 2016, the Supreme Court held that a pretrial detainee

 raising a Fourteenth Amendment excessive force claim satisfied his


                                      31
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1933   Page 32 of 55




 burden by showing “the force purposely or knowingly used against him

 was objectively unreasonable,” without regards to the mental state of any

 prison official. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). In

 Richmond v. Huq, the Sixth Circuit held that “this shift in Fourteenth

 Amendment deliberate indifference jurisprudence calls into serious

 doubt whether [a plaintiff] need even show that the individual defendant-

 officials were subjectively aware of [the plaintiff’s] serious medical

 conditions and nonetheless wantonly disregarded them.” 885 F.3d 928,

 938 n.3 (6th Cir. 2018). And in Martin v. Warren Cty., the Sixth Circuit

 reiterated that “[w]hether an objective standard applies to pretrial

 detainee claims of deliberate indifference and what the standard entails

 are open questions.” No. 19-5132, 2020 WL 360436, at *4 n.4 (6th Cir.

 Jan. 22, 2020), reh’g denied (Feb. 4, 2020).

       Despite this uncertainty, the Sixth Circuit has applied both

 objective and subjective analysis to deliberate indifference claims in at

 least two cases post-Kingsley. See J.H. v. Williamson Cty., 951 F.3d 709,

 717, 722–23 (applying an objective test for solitary confinement claim but

 two-part objective and subjective test for deliberate indifference claim);

 Winkler v. Madison Cty, 893 F.3d 877 (2018) (applying two-part standard


                                      32
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1934   Page 33 of 55




 for deliberate indifference claim without citing Kingsley). The Court is

 unaware of any Sixth Circuit precedent applying Kingsley to hold that a

 deliberate indifference claim only requires an objective component.

 Absent more guidance from the Sixth Circuit, the Court will require

 Plaintiffs to show both the objective and subjective components of a

 deliberate indifference claim.

       2.    Objective Component

       The objective component of a deliberate indifference claim is

 satisfied by showing that “absent reasonable precautions, an inmate is

 exposed to a substantial risk of serious harm.” Richko v. Wayne Cty., 819

 F.3d 907, 915 (6th Cir. 2016) (citing Amick v. Ohio Dep't of Rehab. &

 Corr., 521 F. App’x. 354, 361 (6th Cir.2013)).”

       Above, the Court found that Plaintiffs Alhalmi and Cardona

 Ramirez showed a high risk of irreparable injury in the form of severe

 illness and/or death from COVID-19 absent an injunction. The Court

 need not dwell on the distinctions between a high likelihood of

 irreparable harm and a substantial risk of serious harm—to the extent

 the former comes in the form of a risk to health or life, it satisfies the

 latter.


                                      33
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1935   Page 34 of 55




       Nonetheless, Defendants raise three arguments as to why Plaintiffs

 cannot satisfy the objective component.

       i. Imminence

       Defendants argue that the risk of infection—regardless of its

 magnitude—cannot justify a finding that Plaintiffs will succeed on the

 merits because the risk is not imminent. Defendants point to the

 Supreme Court in Helling v. McKinney, on which this Court has

 previously relied. 509 U.S. 25 (1993). Defendants argue that Helling

 “requires that in order to pursue a constitutional claim for a future harm,

 the danger must be ‘sufficiently imminent.’” (ECF No. 52, PageID.1524

 (citing Helling, 509 U.S. at 33-34).) In Defendants’ words,

       Although the Court did not require the plaintiff to show actual
       adverse effects from the secondhand smoke, it did require
       actual exposure to the allegedly harmful condition. . . .
       Nowhere in the decision did the Helling Court hold potential
       exposure to disease sufficient to establish standing for a
       constitutional violation, particularly where the risk of
       exposure would differ little from the risk if released.

 (ECF No. 52, PageID.1525 (citation omitted).)

       Defendants made this argument at a time when “there [were] no

 confirmed cases of COVID-19 at Calhoun.” (ECF No. 52, PageID.1525.)

 But as of May 11, 2020, Calhoun County Correctional Facility has at least
                                      34
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1936   Page 35 of 55




 one confirmed case of COVID-19. Moreover, given the percentage of

 asymptomatic COVID-19 cases and the virus’ incubation period of up to

 fourteen days, Defendants cannot reasonably assert that the outbreak

 is—or will continue to be—limited to a single case. This change in factual

 circumstances alone is enough to rebut Defendants’ argument.

       But even if the Court were to find that a confirmed case of COVID-

 19 within the correctional facility did not constitute an imminent risk of

 exposure, Defendants misread Helling in two ways. First, they are wrong

 to insist that Helling “require[s] actual exposure.” Helling dealt with a

 prisoner who faced actual exposure to secondhand smoke at the time he

 filed his complaint. The question of whether potential or future exposure

 would similarly be sufficient to state a claim was not at issue in the case.

 Accordingly, nowhere did the Helling Court hold potential exposure to a

 disease insufficient to establish standing for a constitutional violation.

       Second, and to the contrary, the Helling opinion does suggest that

 potential exposure to a future harm would be—and is here—sufficient to

 state a constitutional claim and support a finding of irreparable injury.

 As Helling states, “a remedy for unsafe conditions need not await a tragic

 event,” Helling, 509 U.S. at 33. The Helling Court cited favorably to Gates


                                      35
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1937   Page 36 of 55




 v. Collier, a Fifth Circuit opinion addressing when the risk of future

 injury was sufficient to state an Eighth Amendment claim. 509 U.S. at

 34. In Gates, the court held that a prison’s insufficient inventory of

 firefighting equipment constituted an Eighth Amendment violation. 501

 F.2d 1291 (5th Cir. 1974). The court noted that “[a]t most camps there is

 a lack of adequate firefighting equipment making it, as stated by the

 Penitentiary Superintendent, ‘almost impossible to put out a fire at [the

 detention facility] with the present water system and the present fire-

 fighting equipment.’” Id. at 1301. It would almost be absurd to suggest

 that a prisoner would have needed to wait for a fire to break out in the

 facility prior to being able to allege irreparable injury. Instead, the Gates

 court recognized that the risk of fire itself was enough.

       So too here. COVID-19 does not respect prison walls. The raging

 global pandemic outside of Calhoun County Correctional Facility and a

 confirmed case within the facility pose a serious risk to those inside.

 Accordingly, the Court concludes again that the risk of COVID-19

 infection to Plaintiffs Alhalmi and Cardona Ramirez constitutes a

 substantial risk of serious harm.

       ii. Compliance with Policies


                                      36
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1938   Page 37 of 55




       At oral argument, Defendants argued that the Court should not

 consider any failure of the Calhoun County Correctional Facility to

 implement CDC or ICE Guidance when determining whether Plaintiffs

 have shown the objective component of their deliberate indifference

 claim. If Plaintiffs were challenging only the issuance of Defendants’

 policy as deliberately indifferent, Defendants’ argument might have

 merit. But Plaintiffs’ challenge is broader than contesting ICE guidance:

 Plaintiffs challenge their continued detention on the grounds that no

 conditions of confinement can guarantee their reasonable safety.

 Accordingly, the question for the Court is not whether Defendants have

 been deliberately indifferent to Plaintiffs’ health in creating COVID-19-

 related policies and precautions, but whether Defendants, who do not

 argue that Plaintiffs pose a danger to the community or would be flight

 risks, have been deliberately indifferent to Plaintiffs’ medical needs by

 failing to release them given the actual conditions at the Calhoun County

 Correctional Facility. Accordingly, the exact level of the risk at the

 correctional facility, as informed by the level of compliance with any

 precautionary policies, goes both to the nature of the harm faced by

 Plaintiffs and to Defendants’ state of mind in declining to release them.


                                      37
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1939   Page 38 of 55




       iii.   Society’s Tolerance of Risk to Plaintiffs

       Defendants properly note that in addition to weighing the

 seriousness of the risk faced by Plaintiffs, the Court must also “‘assess

 whether society considers the risk that the prisoner complains of to be so

 grave that it violates contemporary standards of decency’—that is, it ‘is

 not one that today’s society chooses to tolerate.’” Villegas v. Metro. Gov’t,

 709 F.3d at 568-69 (citing Helling v. McKinney, 509 U.S. 25, 36 (1993)).

 Defendants argue that “where society is beginning to reduce restrictions

 and subject society-at-large to that same risk of exposure to COVID-19,”

 Plaintiffs may not be able to satisfy this requirement. (ECF No. 64,

 PageID.1814.)

       Defendants argument is misguided. First, significant portions of

 the country remain on lockdown. In Michigan, where Plaintiffs are

 detained and which now reports a total of 48,021 COVID-19 cases and

 4,674 deaths from COVID-19, see Michigan Data, Michigan.gov,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---

 ,00.html (last updated May 12, 2020), Governor Gretchen Whitmer

 recently extended the Stay Home, Stay Safe executive order, under which

 Michigan residents “must not leave their homes except to run critical


                                      38
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1940   Page 39 of 55




 errands, to engage in safe outdoor activities, or to go to specified

 jobs,” until May 28, 2020. Governor Whitmer Extends Stay Home, Stay

 Safe Order, Reopens Manufacturing as Part of Her MI Safe Start Plan,

 Michigan.gov                   (May                   7,                2020),

 https://www.michigan.gov/whitmer/0,9309,7-387-90487-528452--

 ,00.html.

       Second, even where restrictions have been relaxed more broadly,

 there are continued protections for medically vulnerable people.

 Although Georgia’s shelter-in-place order expired for most Georgia

 residents on April 30, 2020, Governor Brian Kemp issued a new executive

 order “requiring medically fragile and elderly Georgians to continue to

 shelter in place through June 12, 2020.” Gov. Kemp Extends Protections

 for Vulnerable Georgians, Releases Guidance for Businesses, Georgia.gov

 (Apr. 30, 2020), https://gov.georgia.gov/press-releases/2020-04-30/gov-

 kemp-extends-protections-vulnerable-georgians-releases-guidance.

 Additionally, Governor Kemp ordered “long-term care facilities –

 including nursing homes, personal care homes, assisted living facilities,

 and similar community living homes – to utilize enhanced infection




                                       39
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1941   Page 40 of 55




 control protocols, ensure safer living conditions, and protect residents

 and staff from coronavirus exposure.” Id.

       Finally, Plaintiffs are not at “the same risk of exposure” to COVID-

 19 as the general population. Plaintiffs are currently in communal

 confinement. As previously set forth, “in the face of a deadly pandemic

 with no vaccine, no cure, limited testing capacity, and the ability to

 spread quickly through asymptomatic human vectors, a ‘generalized risk’

 is a ‘substantial risk’ of catching the COVID-19 virus for any group of

 human beings in highly confined conditions, such as [Plaintiffs] within

 the CCCF facility.” (ECF No. 23, PageID.559.)

       Defendants cannot show that society would tolerate Plaintiffs’

 exposure to COVID-19. To suggest that the public would tolerate this risk

 demeans Plaintiffs’ dignity and humanity.

       3.    Subjective Component

       The subjective component is demonstrated by showing that “(1) the

 official being sued subjectively perceived facts from which to infer a

 substantial risk to the prisoner, (2) the official did in fact draw the

 inference, and (3) the official then disregarded that risk.” Richko, 819

 F.3d at 915–16 (citing Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th


                                      40
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1942   Page 41 of 55




 Cir. 2014)). “Because government officials do not readily admit the

 subjective component of this test, it may be demonstrated in the usual

 ways, including inference from circumstantial evidence. . . . ” Id. at 916

 (citing Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009)).

 Additionally, “a factfinder may conclude that a prison official knew of a

 substantial risk from the very fact that the risk was obvious.” Farmer,

 511 U.S. at 842.

       Defendants do not contest that Plaintiffs have satisfied the first two

 prongs of Richko’s subjective component test. The magnitude of the risk

 from COVID-19 to Plaintiffs Alhalmi and Cardona Ramirez, considering

 their underlying health conditions, leads the Court to conclude that it is

 obvious and, consequently, that Defendants are aware of it.

       Instead, Defendants argue that because they are responding

 reasonably to the COVID-19 pandemic, they cannot be said to have

 disregarded the risk to Plaintiffs. (ECF No. 52, PageID.1533.) Because

 Defendants have not taken specific precautions to protect medically

 vulnerable detainees, the Court finds that Defendants have acted

 unreasonably and have disregarded the risk of COVID-19 to Plaintiffs

 Alhalmi and Cardona Ramirez.


                                      41
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1943   Page 42 of 55




       Since Defendants first filed a brief in this case on April 3, 2020, they

 have argued that the reasonability of their response precludes their

 liability. (See ECF No. 11, PageID.180 (“[T]he government has not been

 deliberately indifferent and instead has taken reasonable precautions to

 reduce the risk.”).) Defendants argue that “the [C]onstitution does not

 require or allow judicial inquiry to determine the optimal policy that ICE

 can   employ,    assuming     no   resource    constraints    or    competing

 governmental interests and priorities, to eliminate risk to Petitioners.

 The [C]onstitution only requires the precautions taken to be ‘reasonable’

 under a deliberate indifference analysis.” (ECF No. 52, PageID.1537)

       Defendants rely on two Circuit Court cases for this proposition. See

 Wooler v. Hickman Cty., 377 F. App’x 502, 503 (6th Cir. 2010) (finding

 “consistent efforts to reduce [the] risk” of contagion of an infectious skin

 disease precluded “a finding of deliberate indifference”); Butler v.

 Fletcher, 465 F.3d 340, 345-46 (8th Cir. 2006) (finding precautions to

 mitigate the risk of tuberculosis reasonable, even if there were other

 reasonable measures that could have been taken).

       The Court has previously found Wooler and Butler distinguishable

       because of the scope of the situation today. COVID-19 is
       neither MRSA nor tuberculosis. Wooler and Butler suggest

                                      42
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20       PageID.1944    Page 43 of 55




       precautions can reasonably mitigate the risk of tuberculosis
       or MRSA in conditions of communal confinement. COVID19
       is a global pandemic of unparalleled scope, and the public
       health evidence available to the Court suggests that
       communal confinement cannot ensure detainees reasonable
       safety from infection.

 (ECF No. 33, PageID.702.)

       Defendants’ argument fails for the same reason that their

 argument regarding risk of irreparable injury fails: a reduction in risk

 does not automatically render Defendants’ response reasonable. Instead,

 Plaintiffs have provided extensive evidence that the reduction in risk is

 insufficient for the precautions to be deemed reasonable with respect to

 medically vulnerable detainees7: Dr. Venters explains,

       The April 10 ERO Pandemic Response Requirements appear
       to identify patients at high-risk of serious illness from
       COVID-19 for the purpose of docket review, but critically fail
       to encourage or require any higher level of protection that
       facility officials must provide these detainees in order to
       protect them from contracting COVID-19.




       7 In limiting its finding of Defendants’ mental state with respect to medically
 vulnerable detainees, the Court does not hold at this time that Defendants’
 precautions are a reasonable response to the risk posed to the general population.
 The Court will consider that question should it find that Plaintiffs Rodriguez
 Salabarria and Rosales Borboa are not at heightened risk of serious illness and/or
 death from COVID-19 or when it is otherwise presented to the Court for adjudication.

                                          43
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1945   Page 44 of 55




 (ECF No. 44-4, PageID.1085); Dr. Jonathan Golob, Assistant Professor at

 the University of Michigan School of Medicine specializing in infectious

 diseases and internal medicine, writes that

       vulnerable people . . . living in an institutional setting, such
       as a prison, or jail, or an immigration detention center, with
       limited access to adequate hygiene facilities, limited ability to
       physically distance themselves from others, and exposure to
       potentially infected individuals from the community are at
       grave risk of severe illness and death from COVID-19.

 (ECF No. 44-2, PageID.1052); Dr. Robert Greifinger, a physician

 with more than thirty years of experience specific to correctional

 facilities, declares that

       ICE’s response has made abundantly clear that they do not
       plan to establish special protections for high-risk patients,
       instead waiting for them to become symptomatic. This will
       lead to unnecessary illness and death for the people most
       vulnerable to this disease. ICE is walking willingly into a
       preventable disaster by keeping high-risk and vulnerable
       patients in detention facilities during the rapid spread of
       COVID-19. . . . In my opinion, the public health
       recommendation is to release high-risk people from detention,
       given the heightened risks to their health and safety,
       especially given the lack of a viable vaccine for prevention or
       effective treatment at this stage.

 (ECF No. 44-3, PageID.1064 –1065); Dora Schriro, a civil servant

 with significant correctional and immigration experience, including

                                      44
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1946   Page 45 of 55




 as former Senior Advisor to DHS Secretary Janet Napolitano,

 opines that

       [b]ased on my experience at DHS, ICE exercises discretion to
       release or decline to detain medically vulnerable individuals,
       even when those individuals are, per statute, mandatorily
       detained. Regardless of statute, ICE has the capacity to, and
       in fact does, release medically vulnerable individuals when
       necessary for public health.

 (ECF No. 44-5, PageID.1161.) She concludes that “best correctional and

 correctional health care practice requires, at a minimum, the preemptive

 release of individuals who are at-risk of serious illness or death if they

 become infected with COVID-19.” (Id. at PageID.1169.)

       As the extensive body of public health evidence on the record clearly

 demonstrates, a failure either to implement precautions specific to

 medically vulnerable detainees or to release them constitutes an

 unreasonable response.

       Defendants point to recent Fifth and Eleventh Circuit opinions to

 show that the record nonetheless does not include evidence of deliberate

 indifference. In Valentine v. Collin, the Fifth Circuit stayed a district

 court’s preliminary injunction requiring a correctional facility to impose




                                      45
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1947   Page 46 of 55




 specific precautionary measures against COVID-19. No. 20-20207, 2020

 WL 1934431 (5th Cir. Apr. 22, 2020)) The court held,

       Though the district court cited the Defendants’ general
       awareness of the dangers posed by COVID-19, it cited no
       evidence that they subjectively believe the measures they are
       taking are inadequate. To the contrary, the evidence shows
       that TDCJ has taken and continues to take measures—
       informed by guidance from the CDC and medical
       professionals—to abate and control the spread of the virus. . .
       . Although the district court might do things differently, mere
       “disagreement” with TDCJ’s medical decisions does not
       establish deliberate indifference.

 Id. at *4 (citations omitted). The court concluded that in finding

 objectively “inadequate measures as dispositive of the Defendants’

 mental state,” “the district court . . . collapsed the objective and subjective

 components of the Eighth Amendment inquiry.”

       In Swain v. Junior, the Eleventh Circuit cited to Valentine and

 stayed a similar injunction on the grounds that “the district court cited

 no evidence to establish that the defendants subjectively believed the

 measures they were taking were inadequate.” No. 20-11622, 2020 WL

 2161317, at *4 (11th Cir. May 5, 2020).

       Contrary to Defendants’ suggestion and distinct from Valentine and

 Swain, the record before the Court demonstrates that Defendants are

                                       46
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1948   Page 47 of 55




 aware that medically vulnerable detainees require additional protection,

 but nonetheless have declined to act. “Because government officials do

 not readily admit the subjective component of this test, it may be

 demonstrated in the usual ways, including inference from circumstantial

 evidence. . . . ” Richko, 819 F.3d at 916 (citing Dominguez v. Corr. Med.

 Servs., 555 F.3d 543, 550 (6th Cir. 2009)).

       At the Court’s May 7, 2020 videoconference hearing, Defendants

 conceded that they have not implemented any policies specific to the

 protection of medically vulnerable detainees, arguing instead that

 general precautionary measures serve to protect the higher risk

 population. CDC guidance for correctional and detention facilities does

 not address the specific needs of medically vulnerable detainees; it only

 notes that “[i]f the number of confirmed cases exceeds the number of

 individual medical isolation spaces available in the facility, be especially

 mindful of cases who are at higher risk of severe illness from COVID-19.”

 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

 19) in Correctional and Detention Facilities, Centers for Disease Control

 and           Prevention,           https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-


                                      47
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20    PageID.1949   Page 48 of 55




 detention.html (last reviewed May 7, 2020). Nor does ICE guidance fill

 the gap; to the extent that ICE Guidance addresses medically vulnerable

 detainees, it contemplates considering release as an option:

       Upon being informed of a detainee who may potentially be at
       higher risk for serious illness from exposure to COVID-19,
       ERO will review the case to determine whether continued
       detention is appropriate. ICE will make such custody
       determinations on a case-by-case basis, pursuant to the
       applicable legal standards, with due consideration of the
       public health considerations implicated.

 (ECF No. 52-7, PageID.1591.) Indeed, as of April 16, 2020, ICE had

 released almost 700 noncitizen civil detainees nationwide. Matt Katz,

 ICE Releases Hundreds of Immigrants as Coronavirus Spreads in

 Detention         Centers,        NPR          (Apr.          16,         2020)

 https://www.npr.org/sections/coronavirus-live-

 updates/2020/04/16/835886346/ice-releases-hundreds-as-coronavirus-

 spreads-in-detention-centers.

       On the one hand, Defendants are aware of the heightened risk

 posed by COVID-19 to medically vulnerable detainees, and as such ICE

 has already released hundreds of people from ICE custody. On the other,

 Defendants have not—and seemingly will not—adopt precautions

 specific to this vulnerable population that public health evidence shows
                                      48
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1950   Page 49 of 55




 to be necessary. And despite five opportunities to do so in this case alone,

 Defendants have not provided the Court with the declarations of any

 medical professional or public health expert who can reconcile these two

 conflicting positions. As Defendants explained in another case

 challenging the constitutionality of civil detention at the Calhoun County

 Correctional Facility, “In issuing guidance, ICE relied on epidemiologists

 and also convened a working group between medical professionals,

 disease control specialists, detention experts, and field operators to

 identify additional enhanced steps to minimize the spread of the virus.”

 Zaya v. Adducci, Case No. 20-10921 (E.D. Mich. Apr. 23, 2020), ECF No.

 10 at PageID.700 (internal citation omitted). Defendants fail to

 acknowledge or address the evidence submitted by Plaintiffs and the

 weight of public health evidence recognizing that absent specific

 precautions, Plaintiffs’ release constitutes the only reasonable response

 to an extraordinary and deadly pandemic. Plaintiffs Alhalmi and

 Cardona Ramirez have shown the subjective component of their

 deliberate indifference claim.

       Finally, the Court reiterates that at this stage of the litigation, it

 employs a balancing test to determine if relief is warranted. “[The


                                      49
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1951   Page 50 of 55




 probability of success that must be demonstrated is inversely

 proportional to the amount of irreparable injury the movants will suffer

 absent the stay.” Northeast Ohio Coal. for Homeless and Serv. Emps.

 Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)

 (internal quotations omitted). Plaintiffs have shown both a high

 likelihood of irreparable injury and a near certainty of success with

 respect to the objective component of their deliberate indifference claim;

 Defendants only raise a significant challenge to the claim’s subjective

 component. Because the merits will turn on Defendants’ state of mind,

 Plaintiffs need not continue to be exposed to conditions of confinement

 which present a substantial risk of serious harm while the Court further

 adjudicates that issue.

       C. Balance of Equities and Public Interest

       When the government opposes the issuance of a temporary

 restraining order, as Defendants do here, the final two factors—the

 balance of equities and the public interest—merge. “The government’s

 interest is the public interest.” Pursuing America’s Greatness v. Fed.

 Election Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016) (citing Nken v.

 Holder, 556 U.S. 418, 435 (2009)).


                                      50
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1952   Page 51 of 55




       The Court finds that the public has an interest in preserving

 Plaintiffs’ constitutional rights and in protecting public health. See G &

 V Lounge Inc. v. Mich. Liquor Control Comm., 23 F.3d 1071, 1079 (6th

 Cir.1994) (“[I]t is always in the public interest to prevent the violation of

 a party's constitutional rights); Neinast v. Bd. Of Trustees, 346 F.3d 585,

 592 (6th Cir. 2003) (recognizing public health and safety as legitimate

 government interests).

       Defendants do not address the public interest in their response

 (ECF No. 52) or sur-reply (ECF No. 64). Nor do Defendants argue that

 any named Plaintiff would either pose a danger to the community or be

 a flight risk upon release.

       Accordingly, “[t]he public interest and balance of equities demand

 that the Court protect [Plaintiffs’] constitutional rights and the public

 health over the continued enforcement of a detention provision that, as

 applied to [Plaintiffs’], is unconstitutional.” (ECF No. 23, PageID.574.)

       Because all four factors favor granting injunctive relief for Plaintiffs

 Alhalmi and Cardona Ramirez, the Court grants a preliminary injunction

 requiring their immediate release.

       IV.   Other Requested Relief


                                      51
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1953    Page 52 of 55




         In their reply brief, Plaintiffs requested for the first time five

 additional forms of relief: first, that the Court order that “within the next

 twenty-four hours, Ms. Zhang be tested for COVID-19 and seen by a

 physician” (ECF No. 57, PageID.1667); second, that the Court order “the

 attending physician to provide a report to Court about whether, because

 of Ms. Zhang’s medical condition, she should be released” (id.); third, that

 the Court “order Defendants to provide the information as to what steps

 Defendants took and plan to take to prevent infection (a) during the

 transfer; (b) once Mr. Medina Euceda arrived in Louisiana; and (c) during

 removal” (id. at PageID.1670); fourth, that the Court “require Defendants

 immediately to update the Court if there are any changes with respect to

 Mr. Medina Euceda’s scheduled removal” (id. at PageID.1670–1671); and

 fifth, that the Court order “that Defendants not transfer any further

 named petitioners to a different detention center without the Court’s

 permission, and that any request for such permission should include

 information about the conditions in the facility to which the person is

 being     transferred,   and   precautions    during    transfer.”     (Id.   at

 PageID.1671.)




                                      52
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1954   Page 53 of 55




       The Court is unaware of legal authority that would allow it, in this

 instance, to grant relief unrelated to the merits of Plaintiffs’ claims and

 not requested in a pleading or motion. The Federal Rules of Civil

 Procedure contemplate that a claim for relief must appear in a pleading.

 Fed. R. Civ. Proc. 8(a). This procedural requirement allows for the parties

 to fully brief any resultant issues and ensures that the Court can make a

 reasoned determination. Defendants have only had a brief opportunity to

 address Plaintiffs’ new requests in a sur-reply. (ECF No. 64.)

       Accordingly, each additional request for relief is denied without

 prejudice. Plaintiffs may refile their requests in the form of an amended

 pleading or a motion for injunctive relief or discovery, as they deem

 appropriate.

       V.    Conclusion

       For the reasons stated above, the Court GRANTS a preliminary

 injunction requiring Plaintiffs Alhalmi and Cardona Ramirez’ immediate

 release from ICE Custody. Plaintiffs will be subject to the following

 restrictions: Plaintiffs are subject to fourteen days of home quarantine;

 Plaintiffs must comply with all Michigan Executive Orders; and

 Plaintiffs must appear at all hearings pertaining to their removal


                                      53
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1955   Page 54 of 55




 proceedings. Respondents may impose other reasonable nonconfinement

 terms of supervision.

       Respondents are further RESTRAINED from arresting Petitioner

 for civil immigration detention purposes until the State of Emergency in

 Michigan (related to COVID-19) is lifted or until further Court Order

 stating otherwise.

        The Court orders supplemental briefing with respect to Plaintiff

 Salabarria and Plaintiff Borboa’s health conditions and the applicability

 of a freedom from punishment standard to Plaintiffs’ claims. The parties

 may each submit a responsive filing, of no more than fifteen pages, by

 May 18, 2020.

       The Court denies without prejudice Plaintiffs’ requests for relief

 other than immediate release.

       IT IS SO ORDERED.

 Dated: May 12, 2020                       s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                                      54
Case 5:20-cv-10829-JEL-APP ECF No. 68 filed 05/12/20   PageID.1956   Page 55 of 55




                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 12, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      55
